Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional Application filed on 10/16/2020.
Claims 1-3 are currently pending in the instant patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 11/19/2021), Applicants filed a response, and After Final amendment and an amendment of the claims on 02/14/2022, amending claims 1 and 3 is acknowledged. 
The examiner is also acknowledging filing of a Petition to make the instant application Special based on Age under 37 CFR 1.102(c)(1) on 11/22/2020, and the Petition has been granted on 11/19/2020.
Claims 1-3 are present for examination.

Applicants' arguments filed on 02/14/2022, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Withdrawn-Specification Objection (New Matter)
The previous objection of the Specification of paragraph [0020], is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments.	


Withdrawn-Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The previous rejection of Claims 1-3 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 1-3 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 1-3 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jie Yang, applicants’ representative on 02/14/2022. 

Amend the claim(s) as shown below:1. 	(Currently amended) 	A processing method of an apple enzyme for reconstruction of an intestinal microecology, comprising the following steps:
(1) pretreating raw materials, comprising:
removing molded parts of post-floral fallen fruits and young fruits, washing ash and soil on the surfaces of the fruits, reserving wild yeasts of pericarp, removing cores and dicing;
(2) pulping with low-temperature liquid nitrogen to untreated pulp; controlling the low temperature at 5-10℃, wherein a dripping amount of the liquid nitrogen is 2%-3.5%; after the pulping, carrying out an enzymolysis by reducing a pressure, adding 50 mg/L-70 mg/L of pectinase and 85 mg/L-100 mg/L of cellulase, and stirring for 1-2 h at 40-45℃;
(3) detoxifying patulin, comprising:
, biologically detoxifying the pulp, comprising: inoculating Lactobacillus  plantarum (ATCC 8014) into the pulp, adjusting the pH to 3-7 at the temperature of 20-30℃, stirring, and detoxifying for 20-24 h; and then repeatedly absorbing and filtering with a carboxylated nano multiwall carbon-neutral aluminum oxide filter screen for three times;
(4) carrying out a dynamic fermentation, comprising:
adding  Saccharomycetes, Lactobacillus  plantarum, Lactobacillus  acidophilus,  probiotic Bacillus, Bifidobacterium and Clostridium butyricum;
supplying oxygen to the enzyme solution fermented under an anaerobic condition for 1-2 hours every two days, and stopping the oxygen supply to the enzyme solution fermented under aerobic and facultative anaerobic conditions for 2-3 hours every two days; at the same time, carrying out a fluctuate temperature exercise at a rate of ±2-4℃ every day ; and maintaining an appropriate pressure in the entire fermentation process, introducing the nitrogen to disturb a fermentation broth for 0.5-1 h every day, then returning the pressure, and re-suspending sediments;
① fermenting with Saccharomycetes, comprising: adding fruit Saccharomyces cerevisiae (ATCC 9080) into the fermentation broth, and fermenting for 12 days at 28-30℃;
② fermenting with Lactobacillus  plantarum, comprising: adding 1%-1.5% of albumen powder into the fermentation broth, and inoculating Lactobacillus  plantarum (ATCC 8014), followed by anaerobic fermentation for one week at 36-40℃;
③ fermenting with Lactobacillus  acidophilus, comprising: adding 2-3% of lactose and 1-1.5% of fructo-oligose into the fermentation broth, and inoculating Lactobacillus  acidophilus (AS 1.1854), followed by oxygen-free fermentation for one week at 37℃;
 fermenting with  probiotic Bacillus, comprising: adding 1%-1.5% of albumen powder and 2-2.5% of starch into the fermentation broth, and inoculating  probiotic Bacillus (CGMCC1.3358), followed by aerobic fermentation for one week at 37℃;
⑤ fermenting with Bifidobacterium, comprising: adding 2-3% of oligosaccharide and 1-1.5% of fructo-oligose into the fermentation broth, and inoculating Bifidobacterium (ATCC 15700), followed by the anaerobic fermentation for one week at 37℃; and
⑥ fermenting with Clostridium butyricum, comprising: adding 1-1.5% of lactose into the fermentation broth, and inoculating Clostridium butyricum (ATCC 19398), followed by the anaerobic fermentation for one week at 37℃;
(5) mixing the probiotics, comprising: mixing six fermentation broths in the above steps for use;
(6) carrying out three-level filtration to remove suspended solids and undecomposed residues on a surface;
(7) adding a flavoring agent, blending and stirring, comprising:
adding 3-4wt% of sucrose, 1-3wt% of honey, 1-2wt% of brown sugar, and 1-1.5wt% of dark brown sugar, and stirring;
(8) chelating and aging in a dark place, comprising:
sealing the blended apple enzymes, standing in a dark place, chelating and aging for 1 to more than 6 months, aging for one month to obtain the low-quality and medium-quality apple enzymes, and aging for more than six months to obtain the high-quality apple enzymes;
(9) exhausting air regularly, comprising: opening a cover for air exhaustion every 15 days during a later aging period; and
(10) filtering again before obtaining the finished product.

Allowable Subject Matter
	Claims 1-3 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The applicant has claimed a processing method of an apple enzyme for reconstruction of an intestinal microecology, comprising the following steps (1) pretreating raw materials, comprising: removing molded parts of post-floral fallen fruits and young fruits, washing ash and soil on the surfaces of the fruits, reserving wild yeasts of pericarp, removing cores and dicing; (2) pulping with low-temperature liquid nitrogen to untreated pulp; controlling the low temperature at 5-10℃, wherein a dripping amount of the liquid nitrogen is 2%-3.5%; after the pulping, carrying out an enzymolysis by reducing a pressure, adding 50 mg/L-70 mg/L of pectinase and 85 mg/L-100 mg/L of cellulase, and stirring for 1-2 h at 40-45℃; (3) detoxifying patulin, comprising: firstly biologically detoxifying the pulp, comprising: inoculating Lactobacillus plantarum (ATCC 8014) into the pulp, adjusting the pH to 3-7 at the temperature of 20-30℃, stirring, and detoxifying for 20-24 h; and then repeatedly absorbing and filtering with a carboxylated nano multiwall carbon-neutral aluminum oxide filter screen for three times; (4) carrying out a dynamic fermentation, comprising: Adding an agent into the detoxified apple pulp, wherein the agent is composed of trehalose, mannitol and cysteine in a weight ratio of (1-2): (1-1.5): (1-2); and then equally dividing the apple pulp into six portions for separate fermentation, fermenting with Saccharomycetes, Lactobacillus plantarum, Lactobacillus acidophilus, probiotic Bacillus, Bifidobacterium and Clostridium butyricum; supplying oxygen to the enzyme solution fermented under an anaerobic condition for 1-2 hours every two days, and stopping the oxygen supply to the enzyme solution fermented under aerobic and facultative anaerobic conditions for 2-3 hours every two days; at the same time, carrying out a fluctuate temperature exercise at a rate of ±2-4℃ every day ; and maintaining an appropriate ① fermenting with Saccharomycetes, comprising: adding fruit Saccharomyces cerevisiae (ATCC 9080) into the fermentation broth, and fermenting for 12 days at 28-30℃; ② fermenting with Lactobacillus plantarum, comprising: adding 1%-1.5% of albumen powder into the fermentation broth, and inoculating Lactobacillus plantarum (ATCC 8014), followed by anaerobic fermentation for one week at 36-40℃; ③ fermenting with Lactobacillus acidophilus, comprising: adding 2-3% of lactose and 1-1.5% of fructo-oligose into the fermentation broth, and inoculating Lactobacillus acidophilus (AS 1.1854), followed by oxygen-free fermentation for one week at 37℃; ④ fermenting with probiotic Bacillus, comprising: adding 1%-1.5% of albumen powder and 2-2.5% of starch into the fermentation broth, and inoculating probiotic Bacillus (CGMCC1.3358), followed by aerobic fermentation for one week at 37℃; ⑤ fermenting with Bifidobacterium, comprising: adding 2-3% of oligosaccharide and 1-1.5% of fructo-oligose into the fermentation broth, and inoculating Bifidobacterium (ATCC 15700), followed by the anaerobic fermentation for one week at 37℃; and ⑥ fermenting with Clostridium Butyricum, comprising: adding 1-1.5% of lactose into the fermentation broth, and inoculating Clostridium Butyricum (ATCC 19398), followed by the anaerobic fermentation for one week at 37℃; (5) mixing the probiotics, comprising: mixing six fermentation broths in the above steps for use; (6) carrying out three-level filtration to remove suspended solids and undecomposed residues on a surface; (7) adding a flavoring agent, blending and stirring, comprising: adding 3-4wt% of sucrose, 1-3wt% of honey, 1-2wt% of brown sugar, and 1-1.5wt% of dark brown sugar, and stirring; (8) chelating and aging in a dark place, comprising: sealing the blended apple enzymes, standing in a dark place, chelating and aging for 1 to more  to untreated pulp; controlling the low temperature at 5-10℃, wherein a dripping amount of the liquid nitrogen is 2%-3.5%; after the pulping, carrying out an enzymolysis by reducing a pressure, adding 50 mg/L-70 mg/L of pectinase and 85 mg/L-100 mg/L of cellulase, and stirring for 1-2 h at 40-45℃; (3) detoxifying patulin, comprising: firstly biologically detoxifying the pulp, comprising: inoculating Lactobacillus plantarum (ATCC 8014) into the pulp, adjusting the pH to 3-7 at the temperature of 20-30℃, stirring, and detoxifying for 20-24 h; and then repeatedly absorbing and filtering with a carboxylated nano multiwall carbon-neutral aluminum oxide filter screen for three times; (4) carrying out a dynamic fermentation, comprising: Adding an agent into the detoxified apple pulp, wherein the agent is composed of trehalose, mannitol and cysteine in a weight ratio of (1-2): (1-1.5): (1-2); and then equally dividing the apple pulp into six portions for separate fermentation, fermenting with Saccharomycetes, Lactobacillus plantarum, Lactobacillus acidophilus, probiotic Bacillus, Bifidobacterium and Clostridium butyricum; supplying oxygen to the enzyme solution fermented under an anaerobic condition for 1-2 hours every two days, and stopping the oxygen supply to the enzyme solution fermented under aerobic ① fermenting with Saccharomycetes, comprising: adding fruit Saccharomyces cerevisiae (ATCC 9080) into the fermentation broth, and fermenting for 12 days at 28-30℃; ② fermenting with Lactobacillus plantarum, comprising: adding 1%-1.5% of albumen powder into the fermentation broth, and inoculating Lactobacillus plantarum (ATCC 8014), followed by anaerobic fermentation for one week at 36-40℃; ③ fermenting with Lactobacillus acidophilus, comprising: adding 2-3% of lactose and 1-1.5% of fructo-oligose into the fermentation broth, and inoculating Lactobacillus acidophilus (AS 1.1854), followed by oxygen-free fermentation for one week at 37℃; ④ fermenting with probiotic Bacillus, comprising: adding 1%-1.5% of albumen powder and 2-2.5% of starch into the fermentation broth, and inoculating probiotic Bacillus (CGMCC1.3358), followed by aerobic fermentation for one week at 37℃; ⑤ fermenting with Bifidobacterium, comprising: adding 2-3% of oligosaccharide and 1-1.5% of fructo-oligose into the fermentation broth, and inoculating Bifidobacterium (ATCC 15700), followed by the anaerobic fermentation for one week at 37℃; and ⑥ fermenting with Clostridium butyricum, comprising: adding 1-1.5% of lactose into the fermentation broth, and inoculating Clostridium butyricum (ATCC 19398), followed by the anaerobic fermentation for one week at 37℃; (5) mixing the probiotics, comprising: mixing six fermentation broths in the above steps for use; (6) carrying out three-level filtration to remove suspended solids and undecomposed residues on a surface; (7) adding a flavoring agent, blending and stirring, comprising: adding 3-4wt% of sucrose, 1-3wt% of honey, 1-2wt% of brown sugar, and 1-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656